Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 
EXAMINER'S AMENDMENT

Claims 1-17 (canceled).

Claim 18 (currently amended): An interposer used in a circuit module including a circuit board including a main surface, a first external element, and a second external element, the interposer comprising:
	an element body including a first surface;
	a first interposer terminal and a third interposer terminal provided on the first surface and connected to the first external element;
	a second interposer terminal and a fourth interposer terminal provided on the first surface and connected to the second external element;
both of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other; and
	a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other; wherein
there is no second bypass wiring provided in or on the element body and electrically connecting a ground conductor of the first external element and a ground conductor of the second external element with each other;
the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board by wiring located in the element body;
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element;
the third interposer terminal is not connected to a ground terminal of the interposer;
the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other;
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface;
the interposer is mounted on the circuit board with solder; and
the interposer further includes:
a first heating terminal provided on a surface other than the mounting surface of the element body; and
a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal.

Claim 19 (canceled).

Claim 20 (original): The interposer according to claim 18, wherein
	the first external element includes a first ground conductor;
	the circuit board includes a second ground conductor; and
	the first wiring electrically connects the first ground conductor and the second ground conductor with each other.

Claim 21 (currently amended): The circuit module according to claim 45, wherein
the circuit module further includes a second circuit board and a second flat cable defining the second external element.

Claim 22 (currently amended):  A circuit module comprising:
	a circuit board including a main surface; and
	an interposer mounted on the main surface of the circuit board; wherein
	the interposer includes:
an element body including a first surface;
a first interposer terminal and a third interposer terminal provided on the first surface of the element body and connected to a first external element;
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element;
both of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other; and
a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other; 
there is no second bypass wiring provided in or on the element body and electrically connecting a ground conductor of the first external element and a ground conductor of the second external element with each other;
the third interposer terminal and the fourth interposer terminal do not electrically connect to the circuit board by wiring located in the element body;
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element;
the third interposer terminal is not connected to a ground terminal of the interposer;
the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other;
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface;
the interposer is mounted on the circuit board with solder; and
the interposer further includes:
a first heating terminal provided on a surface other than the mounting surface of the element body; and
a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal.

Claim 23 (canceled).

Claim 24 (currently amended): The circuit module according to claim 22, wherein
	the circuit module further includes a first electronic component mounted on the main surface of the circuit board;
	
	
	at least a portion of the top surface projects from the mounting surface as viewed in a normal direction of the main surface of the circuit board; and
	the portion of the top surface which projects from the mounting surface overlaps with at least a portion of the first electronic component as viewed in the normal direction of the main surface of the circuit board.

Claim 25 (currently amended): The circuit module according to claim 22, wherein
	the circuit module further includes a first electronic component mounted on the main surface of the circuit board;

	a recessed portion is provided on the mounting surface; and
	the recessed portion overlaps with at least a portion of the first electronic component as viewed in a normal direction of the main surface of the circuit board.
	
	Claim 26 (canceled).

Claim 27 (currently amended): The circuit module according to claim 22, wherein
	the first heating terminal is not used to connect the first external element or the second external element with the interposer.

Claim 28 (currently amended): The circuit module according to claim 22, wherein

	
	the first interposer terminal is provided on the top surface, and is connected to the first external element through solder; and
	the interposer further includes:
	a second heating terminal provided on a surface other than the mounting surface of the element body; and
	a second heating conductor provided at the element body at a position closer to the top surface than to the mounting surface, and electrically connected with the second heating terminal.

Claim 29 (previously presented): The circuit module according to claim 22, wherein
	the first external element includes a first ground conductor;
	the circuit board includes a second ground conductor; and
	the first wiring electrically connects the first ground conductor and the second ground conductor with each other.

Claim 30 (previously presented): The circuit module according to claim 22, wherein the element body includes a plurality of ceramic layers that are stacked.

Claim 31 (previously presented): The circuit module according to claim 22, wherein
	the circuit module further includes:
	a first flat cable which includes a first cable terminal, the first flat cable defining the first external element; and
	a second flat cable which includes a second cable terminal, the second flat cable defining the second external element;
	the first interposer terminal and the third interposer terminal are connected to the first cable terminal by a conductive adhesive agent; and
	the second interposer terminal and the fourth interposer terminal are connected to the second cable terminal by the conductive adhesive agent.

Claim 32 (currently amended): The circuit module according to claim 22, wherein
	the element body further includes 

	the interposer further includes a metal shield which covers at least a portion of the side surface.

Claim 33 (previously presented): The circuit module according to claim 32, wherein
	the circuit module further includes a second electronic component mounted on the main surface of the circuit board and disposed adjacent to the interposer;
	a portion of the metal shield farthest from the main surface of the circuit board in a normal direction of the main surface of the circuit board is defined as a first end portion;
	a portion of the second electronic component farthest from the main surface of the circuit board in the normal direction of the main surface of the circuit board is defined as a second end portion; and
	a distance from the main surface of the circuit board to the first end portion is longer than a distance from the main surface of the circuit board to the second end portion.

Claim 34 (previously presented): The circuit module according to claim 32, wherein the metal shield extends along the side surface to surround the side surface as viewed in the normal direction of the main surface of the circuit board.

Claim 35 (previously presented): The circuit module according to claim 22, wherein at least a portion of the element body is made of a magnetic material.

Claim 36 (previously presented): The circuit module according to claim 22, wherein
	at least one of the first wiring and the second wiring includes two via hole conductors and one wiring conductor; and
	the two via hole conductors are connected to different portions of the wiring conductor as viewed in a direction perpendicular to the main surface of the circuit board.

Claim 37 (previously presented): The circuit module according to claim 31, wherein the first flat cable and the second flat cable are signal lines that are provided in a radio communication device.

Claim 38 (previously presented): The circuit module according to claim 31, wherein a direction along which the first flat cable extends from the first cable terminal to a distal end of the first flat cable is different from a direction along which the second flat cable extends from the second cable terminal to a distal end of the second flat cable.

Claim 39 (canceled).

Claim 40 (currently amended): An interposer used in a circuit module including a circuit board including a main surface, a first external element, and a second external element, the interposer comprising:
	an element body including a first surface;
	a first interposer terminal and a third interposer terminal provided on the first surface and connected to the first external element;
	a second interposer terminal and a fourth interposer terminal provided on the first surface and connected to the second external element;
	at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other; and
	a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other; wherein
there is no second bypass wiring provided in or on the element body and electrically connecting a ground conductor of the first external element and a ground conductor of the second external element with each other;
a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals;
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element;
the third interposer terminal is not connected to a ground terminal of the interposer;
the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other;
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface;
the interposer is mounted on the circuit board with solder; and
the interposer further includes:
a first heating terminal provided on a surface other than the mounting surface of the element body; and
a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal.

Claim 41 (currently amended):  A circuit module comprising:
	a circuit board including a main surface; and
	an interposer mounted on the main surface of the circuit board; wherein
	the interposer includes:
an element body including a first surface;
a first interposer terminal and a third interposer terminal provided on the first surface of the element body and connected to a first external element;
a second interposer terminal and a fourth interposer terminal provided on the first surface of the element body and connected to a second external element;
at least one of a first wiring and a second wiring, the first wiring being provided in the element body and/or on a surface of the element body, and electrically connecting the first interposer terminal and the circuit board with each other, and the second wiring being provided in the element body and/or on the surface of the element body, and electrically connecting the second interposer terminal and the circuit board with each other; and
a bypass wiring provided in the element body and/or on a surface of the element body, and electrically connecting the third interposer terminal and the fourth interposer terminal with each other; 
there is no second bypass wiring provided in or on the element body and electrically connecting a ground conductor of the first external element and a ground conductor of the second external element with each other;
a first ground terminal is disposed so as to surround the first and third interposer terminals and a second ground terminal is disposed so as to surround the second and fourth interposer terminals;
the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element;
the third interposer terminal is not connected to a ground terminal of the interposer;
the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other;
the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface;
the interposer is mounted on the circuit board with solder; and
the interposer further includes:
a first heating terminal provided on a surface other than the mounting surface of the element body; and
a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal.

Claim 42 (currently amended): The circuit module according to claim 45, further comprising:
a second flat cable defining the second external element; wherein
the first flat cable and the second flat cable protrude in different directions from the interposer.

Claim 43 (currently amended): The circuit module according to claim 45, further comprising:
a second flat cable defining the second external element;
a second circuit board; and
a third circuit board; wherein 
the first flat cable is connected to the second circuit board, and the second flat cable is connected to the third circuit board which is different from the second circuit board.

Claim 44 (canceled).

Claim 45 (new):  The circuit module according to claim 22, further comprising:
a first flat cable; wherein
the first flat cable includes a first cable terminal electrically connected to the first interposer terminal and the third interposer terminal; and 
the first flat cable defines the first external element.

Claim 46 (new):  The circuit module according to claim 41, further comprising:
a first flat cable; wherein
	the first flat cable includes a first cable terminal electrically connected to the first interposer terminal and the third interposer terminal; and 
the first flat cable defines the first external element. 

Claim 47 (new): The circuit module according to claim 46, further comprising:
a second flat cable defining the second external element; wherein
the first flat cable and the second flat cable protrude in different directions from the interposer.

Claim 48 (new): The circuit module according to claim 46, further comprising:
a second flat cable defining the second external element;
a second circuit board; and
a third circuit board; wherein 
the first flat cable is connected to the second circuit board, and the second flat cable is connected to the third circuit board which is different from the second circuit board.

Allowable Subject Matter
Claims 18, 20-22, 24-25, 27-38, 40-43, and 45-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhang, MacDougall, Ho, Choi, and Jeng does not disclose the third interposer terminal is electrically connected to a signal line of the first external element and is not electrically connected to a ground terminal of the first external element; the third interposer terminal is not connected to a ground terminal of the interposer; the element body includes a mounting surface and a top surface defining the first surface, the mounting surface and the top surface being opposite to each other; the mounting surface opposes the main surface of the circuit board, and is located closer to the main surface than to the top surface in a direction in which the mounting surface opposes the main surface; the interposer is mounted on the circuit board with solder; and the interposer further includes: a first heating terminal provided on a surface other than the mounting surface of the element body; and a first heating conductor provided at the element body at a position closer to the mounting surface than to the top surface, and electrically connected with the first heating terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847